                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



ISRAEL BERAY DAVIS,                                   Case No. 3:21-cv-00829-IM

                Plaintiff,                            OPINION AND ORDER

        v.

JOHN EDWARD DAVIS, DON OLIVER
DAVIS, WANDA HEATH WASHINGTON,
LARRY DARNALE DAVIS, CARLA
YEVETTE DAVIS, LANCE
HARDCASTLE, ROSLYN DAVIS HOLT,

                Defendants.



IMMERGUT, District Judge.

       Plaintiff brings this action under numerous alleged federal statutes, seeking “relief from

orders, in Multnomah Court, restore [sic] custody, relief from order to restrain.” ECF 3 at 4. This

Court previously granted Plaintiff leave to proceed in forma pauperis. For the reasons set forth

below, this Court dismisses Plaintiff’s Amended Complaint, ECF 3, with leave to amend.

                                     LEGAL STANDARDS

       Once a complaint is filed in forma pauperis, it must be dismissed prior to service of

process if it is frivolous or malicious, fails to state a claim, or seeks monetary damages from


PAGE 1 – OPINION AND ORDER
defendants who are immune from suit. 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d

1122, 1126-29 (9th Cir. 2000) (en banc); see also Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir.

2001) (per curiam) (provisions of 28 U.S.C. § 1915(e)(2) are not limited to prisoners).

          In order to state a claim, a plaintiff must allege facts which, when accepted as true, give

rise to a plausible inference that the defendants violated the plaintiff=s rights. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556-57 (2007). Plaintiff is

proceeding as a self-represented litigant, and therefore this Court construes the pleadings

liberally and affords Plaintiff the benefit of any doubt. Erickson v. Pardus, 551 U.S. 89, 94

(2007).

                                           BACKGROUND

          Plaintiff Davis filed his first complaint on June 1, 2021 without filing an application to

proceed in forma pauperis. ECF 1. On June 15, 2021, Plaintiff filed his First Amended

Complaint, ECF 3, an application to proceed IFP, and an application for CM/ECF Registration as

a Self-Represented Party. ECF 3; ECF 4; ECF 5.

          In his Amended Complaint, Plaintiff asserts that this Court has both diversity and federal

question jurisdiction. ECF 3 at 3. This Court finds that diversity jurisdiction does not exist

because Plaintiff states that he and two of the named Defendants live in Portland, Oregon. Id. at

1-2. As for federal question jurisdiction, Plaintiff names the following federal statutes: the ADA,

Title III; ADA, Title II; ADA; Title IV; 42 U.S.C. §§ [no number]; 453 U.S. 1 (1981); civ §§

3426.3; Bias, 28 U.S. 144. Id. at 3.

          In his statement of the claim, Plaintiff writes, “Defendants in multiple states. More than

250,000 dollars involved. Plaintiff has durable power of attorney. Plaintiff has custody at

Lidiam. Plaintiff has sustained multiple injurys [sic] by Defendants $ Bill [sic] in the $

1000,000.” Id. at 4.
PAGE 2 – OPINION AND ORDER
       In his statement of requested relief, Plaintiff writes, “Relief from orders, in Multnomah

Court, restore custody, relief from order to restrain, to [sic] burd[e]nsome, plaintiff is

hospitalized, trouble walking, all in protective custody.” Id. at 4.

                                           DISCUSSION

       Plaintiff has failed to state a claim on all claims asserted.

       28 U.S.C. § 144 provides procedures for a party obtaining a new federal district judge

due to bias or prejudice of the judge. It explains that whenever “a party to any proceeding in a

district court makes and files a timely and sufficient affidavit that the judge before whom the

matter is pending has a personal bias or prejudice . . . such judge shall proceed no further therein,

but another judge shall be assigned to hear such proceeding.” Id. In filing this action, Plaintiff

appears to allege bias by a state court judge in an existing action in Multnomah County Circuit

Court. 28 U.S.C. § 144 does not provide relief regarding alleged bias or prejudice of non-federal

judges in state court proceedings. Further, Plaintiff provides no facts concerning existence of

bias or prejudice.

       “453 U.S. 1 (1981)” appears to refer to Middlesex Cty. Sewerage Auth. v. Nat'l Sea

Clammers Ass'n, 453 U.S. 1 (1981). In this case, the Supreme Court explained that two federal

statutes relating to water quality did not provide an implied right of action and that the federal

common law of nuisance had been fully preempted in the area of ocean pollution. Middlesex,

453 U.S. at 11. It is unclear how this case supports a claim seeking the relief Plaintiff requests in

his Amended Complaint, which mentions relief from state court orders, restoring custody, an

order to restrain, and hospitalization.

       Plaintiff also refers to Titles II, III, and IV of the Americans with Disabilities Act

(“ADA”). Title II of the ADA forbids discrimination against disabled individuals in public

services, while Title III prohibits the same in public accommodations. PGA Tour, Inc. v. Martin,
PAGE 3 – OPINION AND ORDER
532 U.S. 661, 675 (2001). Title IV prohibits retaliation. McNely v. Ocala Star-Banner Corp., 99

F.3d 1068, 1073 (11th Cir. 1996).

       To state a claim under Title II, Plaintiff must allege four elements: (1) he “is an

individual with a disability;” (2) he “is otherwise qualified to participate in or receive the benefit

of some public entity's services, programs, or activities;” (3) he “was either excluded from

participation in or denied the benefits of the public entity's services, programs, or activities, or

was otherwise discriminated against by the public entity;” and (4) “such exclusion, denial of

benefits, or discrimination was by reason of [his] disability.” McGary v. City of Portland, 386

F.3d 1259, 1265 (9th Cir. 2004) (internal citations and quotation marks omitted); see also 42

U.S.C. § 12132. Plaintiff has not provided facts to support a reasonable inference that these

elements are satisfied. See Iqbal, 556 U.S. at 678 (“A pleading that offers labels and conclusions

or a formulaic recitation of the elements of a cause of action will not do” (internal quotations

omitted)).

       “To prevail on a Title III discrimination claim, the plaintiff must show that (1) she is

disabled within the meaning of the ADA; (2) the defendant is a private entity that owns, leases,

or operates a place of public accommodation; and (3) the plaintiff was denied public

accommodations by the defendant because of her disability.” Molski v. M.J. Cable, Inc., 481

F.3d 724, 730 (9th Cir. 2007) (citing 42 U.S.C. §§ 12182(a)-(b)). Plaintiff has not provided facts

to support a reasonable inference that these elements are satisfied. See Iqbal, 556 U.S. at 678

(“A pleading that offers labels and conclusions or a formulaic recitation of the elements of a

cause of action will not do” (internal quotations omitted)).

       To establish a prima facie case of retaliation under Title IV, a plaintiff must show that (1)

he engaged in a protected activity; (2) he suffered an adverse action; and (3) there was a causal



PAGE 4 – OPINION AND ORDER
link between the two. Brown v. City of Tucson, 336 F.3d 1181, 1187 (9th Cir. 2003). Plaintiff has

not provided facts to support a reasonable inference that these elements are satisfied. See Iqbal,

556 U.S. at 678.

       This Court is uncertain what the alleged federal statutes “42 U.S.C. §§ [no number]” and

“civ §§ 3426.3” are. Accordingly, Plaintiff fails to state a claim as to these claims as well.

                                          CONCLUSION

       Based on the foregoing, this Court DISMISSES Plaintiff’s Amended Complaint, ECF 3,

for failure to state a claim. Plaintiff may file an amended complaint within thirty days of the date

of this Order, curing the deficiencies noted above. Failure to file an amended complaint will

result in the dismissal of this proceeding, with prejudice.

       IT IS SO ORDERED.

       DATED this 2nd day of July, 2021.

                                                      /s/ Karin J. Immergut
                                                      Karin J. Immergut
                                                      United States District Judge




PAGE 5 – OPINION AND ORDER
